Per Curiam.

There was no irregularity in proceeding to trial in this cause, by reason of the injunction heretofore issued by a master. This injunction had been dissolved by the chancellor. Where theye is an existing operative injunction, we should think proper, as a general rule, to notice it, for the pur-, pose of promoting the ends of justice,'and of preserving harmony between the two courts, although the injunction operates upon the parties only. By the present rules in the court of chancery, certain masters, designated by the chancellor, are authorized to grant injunctions, and which are binding until dis*141solved by him. In this case the injunction had been dissolved, from which order there was an appeal; and ft is now urged, that this appeal suspends all proceedings in this court, as much as if the injunction was still in full force. To. give such effect to an ' appeal from an order dissolving an injunction, would be very mischievous in practice, and serve as a great engine of delay. We must consider the case, now in this court, as if no injunction had ever issued. If the parties have committed any contempt, by proceeding, ápplication must be made to the court of chancery to punish such contempt,, but that is a matter with which this court has no concern. . It is enough for us, that there is no existing injunction. Suppose application had been made, in the first instance, to the chancellor, and he had refused the injunction, an appeal would have lain from, such refusal; but such appeal would not tie up the proceedings at law. If an appeal was to havé such an operation, applications for injunctions might be perverted to the worst of purposes. The motion to ^et aside the verdict must, therefore, be denied.